                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                     Case No.: 16-20632
v.                                                   Hon. Gershwin A. Drain



DAMON WARD,


               Defendant.
___________________________/

   ORDER REQUIRING CLERK OF THE COURT TO TRANSFER
      DEFENDANT’S APPLICATION FOR CERTIFICATE OF
APPEALABILITY [#62] TO THE SIXTH CIRCUIT COURT OF APPEALS

      On June 14, 2019, this Court entered an Opinion and Order Denying

Defendant Damon Ward’s Motion to Vacate Sentence pursuant to 28 U.S.C. §

2255. See ECF No. 60. The Court’s June 14, 2019 Opinion and Order also

declined to issue a Certificate of Appealability concluding that no reasonable jurist

could disagree with the Court’s determination that counsel was not ineffective for

failing to challenge sentence enhancements under U.S.S.G. § 3B1.1 and U.S.S.G. §

2B3.1. Id. at PgID 275. Defendant filed a Notice of Appeal on August 9, 2019.


      Now before the Court is the Defendant’s Application for a Certificate of

Appealability, also filed on August 9, 2019. Upon review of the Defendant’s
present Application for a Certificate of Appealability, it is evident that the

Application was intended to be before the Sixth Circuit Court of Appeals. Wilson

v. U.S., 287 F. App’x 490, 494 (6th Cir. 2008) (“If the district judge denies a COA,

a request may then be made to a court of appeals . . . .”).


      Accordingly, the Clerk of the Court is ORDERED to transfer Defendant’s

Application for a Certificate of Appealability [#62] to the Sixth Circuit Court of

Appeals.


      SO ORDERED.


Dated:       September 4, 2019
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge




                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, September 4, 2019, by electronic and/or ordinary mail.

                                        s/Teresa McGovern
                                        Case Manager




                                           2
